Citation Nr: 0842086	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  05-39 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel





INTRODUCTION

The veteran had active military service from April 1969 to 
April 1971.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 2005 rating decision in which the RO, granted 
service connection and assigned an initial 50 percent rating 
for PTSD, effective September 19, 2003.  In February 2005, 
the veteran filed a notice of disagreement (NOD) as to the 
initial rating assigned.  The RO issued a statement of the 
case (SOC) in August 2005.  The veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in October 2005.  The RO issued a supplemental SOC 
(SSOC) reflecting the continued denial of the claim in 
December 2005.  


FINDINGS OF FACT

1.  All notification and development needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Since the September 2003 effective date of the grant of 
service connection, the veteran's PTSD has been manifested by 
difficulty with sleep, nightmares, depression and anxiety, 
reduced social functions and leisure activities and 
difficulty in establishing or maintaining effective work and 
social relationships; these symptoms are indicative of no 
more than occupational and social impairment with reduced 
reliability and productivity.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155,5103, 5103A, 
5107 (West 2002 & West Supp 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2008). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case the RO).  
Id.; Pelegrini v. Principi, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.  

In this appeal, a May 2005 post-rating letter provided notice 
to the veteran regarding what information and evidence was 
needed to substantiate his claim for a higher initial rating, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence would be obtained 
by VA, and the need for the veteran to advise VA of and to 
submit any further evidence that is relevant to the claim.  
Hence, the RO's May 2005 letter met all four of Pelegrini's 
content of notice requirements as well as the VCAA's timing 
of notice requirement.  

After issuance of this letter, and opportunity for the 
veteran to respond, the August 2005 SOC and December 2005 
SSOC reflect readjudication of the claim.  Hence, the veteran 
is not shown to be prejudiced by the timing of VCAA-compliant 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a 
statement of the SOC or SSOC, is sufficient to cure a timing 
defect).

Regarding Dingess/Hartman, the Board notes, that the August 
2008 SOC provided notice of the criteria for a higher rating 
for PTSD (which is sufficient, in part for Dingess/Hartman).  
While the veteran has not been provided general notice 
regarding the assignment of disability ratings and effective 
dates, the lack of such notice is not shown to prejudice the 
veteran.  As the Board's decision herein denies a rating in 
excess of 50 percent for the veteran's PTSD, no effective 
date or higher rating is being, or is to be, assigned.  
Accordingly, there is no possibility of prejudice to the 
veteran under the notice requirements of Dingess/Hartman. 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service treatment records, private records, VA 
medical records and the reports of VA examinations conducted 
in August 2004, December 2004 and October 2005.  Also of 
record and considered in connection with the appeal are 
various written statements provided by the veteran and his 
representative.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 
C.F.R. Part 4 (2007).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7 (2008).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2008).

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1 (2008); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is or primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the United States Court of Appeals for Veterans 
Claims (Court) noted an important distinction between an 
appeal involving a veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection to consider the appropriateness of 
"staged rating" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  See Fenderson, 12 Vet. App. at 126.

In this case, while the initial 50 percent rating for PTSD 
has been assigned under Diagnostic Code 9411, the actual 
criteria for rating psychiatric disabilities other than 
eating disorders is set forth in a General Rating Formula.  
See 38 C.F.R. § 4.130.

Under the rating formula, a 50 percent rating is warranted 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is warranted where the evidence shows 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign a rating solely on 
the basis of social impairment.  38 C.F.R. § 4.126.

The Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM- 
IV) contains a Global Assessment of Functioning (GAF) scale.  
The scores ranging between zero and 100 represent the 
psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health 
illness.  The GAF score and the interpretations of the score 
are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 
267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The 
GAF score assigned in a case, like an examiner's assessment 
of the severity of a condition, is not dispositive of the 
percentage rating issue; rather, it must be considered in 
light of the actual symptoms of a psychiatric disorder (which 
provide the primary basis for the rating assigned). See 38 
C.F.R. § 4.126(a) (2008).

Considering the pertinent evidence in light of the above, the 
Board finds that the record does not support the assignment 
of a rating greater than 50 percent rating for the veteran's 
PTSD at any point since the September 2003 effective date of 
the grant of service connection for that disability.

During an August 2004 VA examination, the veteran stated 
that, since his time in the military, he had felt sad and 
depressed.  He reported having nightmares one to two times 
every two months.  His sleep was reduced.  He was irritated, 
edgy, sad and depressed.  While he had memories of the war 
during the day sometimes, he denied experiencing flashbacks.  
He was not suicidal or homicidal and never had any psychotic 
symptoms.  He denied any auditory or visual hallucinations.  
He was currently laid off from the company that had employed 
him for 30 years as the company had shut down.  His 
relationship with his family was pretty good and he had some 
social relationships.  He did have limited friends and did 
not participate in too many leisure activities.  On 
examination, his thought process was intact and he was able 
to communicate well.  He did not have any inappropriate 
behavior and there was no evidence of suicidal or homicidal 
thoughts.  He was able to maintain his personal hygiene 
pretty well.  He was getting irritable and moody but was not 
getting into fights.  His sleep was disturbed.  His chronic 
depression was affecting.  The examiner diagnosed the veteran 
with dysthymia.  The examiner stated that the veteran had 
moderate symptoms.  His GAF was fixed into around 61-65.

A November 2004 treatment report from the Columbus, Ohio VA 
Medical Center (VAMC) notes that the veteran had PTSD.  A GAF 
of 55 was reported.

In the report of a December 2004 VA examination, the examiner 
noted that the veteran was currently unemployed and looking 
for work.  The veteran reported that he could not sleep, was 
having flashbacks and had trouble getting along with his 
family.  The veteran had nightmares and flashbacks from the 
Vietnam War for the past 35 years.  He had nightmares twice a 
month and during the summer he had flashbacks daily.  He had 
intrusive thoughts about Vietnam every day.  He had been 
detached from others, even family.  He had difficulty 
sleeping and had guarded behavior.  He was depressed.  On 
examination, the veteran was alert.  His grooming and 
personal hygiene were adequate.  His mood was down and his 
affect was irritable and restricted.  His thought process was 
coherent and goal oriented.  He did not endorse any suicidal, 
homicidal, auditory or visual hallucinations.  He exhibited 
decreased short and long-term memory.  His insight and 
judgment were good.  The veteran was diagnosed with chronic 
PTSD.  The examiner stated that the veteran was functioning 
at a GAF of 51-60 as he had moderate symptoms of PTSD.  The 
veteran had nightmares, flashbacks and intrusive thoughts.  
He had moderate difficulty with social functioning, had few 
friends and had lost interest in certain things.

An August 2008 VAMC treatment note indicates that the veteran 
had a GAF score of 70, as his thought process was goal-
directed, and his insight and judgment were good.

On October 2005 VA examination, the veteran reported that he 
tried to work in a warehouse but was uncomfortable working 
with groups so, instead, he was employed as a deliveryman.  
He had nightmares 1 to 2 times a month.  In the daytime, he 
felt very uncomfortable and did not feel like mixing with 
people.  He felt sad and depressed and had anxiety attacks 
all the time.  He stated that he still felt anxious, nervous 
and pessimistic.  His social functions and leisure activities 
were reduced a lot.  He was not getting flashbacks but still 
had bad memories.  He had sleeping difficulties.  His 
relationship with his wife was okay, but his social 
relationships were very poor.  He did not go out and felt 
uncomfortable to talk to groups of people.  On examination, 
his personalizing was good and his thought processes were 
intact.  He was able to communicate well and was not able to 
have any hallucinations or delusions.  His mood was depressed 
and his affected was constricted.  He denied any suicidal or 
homicidal ideas.  He was oriented to time and place.  His 
insight and judgment were pretty good.  He was still getting 
anxiety symptoms, anxiety attacks, some nightmares and bad 
dreams.  He slept okay but his energy and motivation were 
low.  The veteran was diagnosed with PTSD.  The examiner 
stated that since the veteran's symptoms were getting worse, 
especially his mood symptoms and anxiety symptoms which were 
affecting his social and occupational functioning, he 
assigned a GAF score around 55 to 60.  

The Board finds that the evidence, as a whole, demonstrates 
that the veteran's PTSD is no more than 50 percent disabling.  
In this case, the competent medical evidence collectively 
reflects that, since the effective date of the grant of 
service connection, the veteran's PTSD has been 
characterized, primarily by difficulty with sleep, 
nightmares, depression and anxiety, reduced social functions 
and leisure activities and difficulty in establishing or 
maintaining effective work and social relationships.  The 
Board finds that these symptoms more nearly approximate 
occupational and social impairment with reduced reliability 
and productivity due to certain symptoms, the level of 
impairment contemplated in the currently assigned 50 percent 
disability rating.

At no point since the grant of service connection has the 
veteran's PTSD symptomatology met the criteria for a rating 
in excess of 50 percent.  As noted above, the assignment of 
the next higher 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood.  However, the veteran has not been found 
to have intermittent suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; impaired 
impulse control; spatial disorientation; neglect of personal 
appearance and hygiene; or other symptoms that are 
characteristic of a 70 percent rating.  In this regard, the 
treatment records and VA examinations consistently note the 
veteran does not experience homicidal or suicidal ideation; 
he is oriented to time and place; he communicates normally; 
he operates independently; his hygiene is good; and there is 
no evidence of impaired impulse control.  Although the 
veteran does have problems with interpersonal relationships, 
he has a good relationship with his wife.  The veteran also 
has problems with groups as he was unable to work in a 
warehouse.  However, his mental treatment records indicate he 
has maintained employment as a deliveryman and also does 
volunteer work with the church.  Additionally, the veteran's 
problems with inter-personal relationships at work and 
socially are contemplated in his initial 50 percent 
disability rating.

The Board also points out that none of the GAF scores 
assigned provide a basis for assignment of any higher 
disability rating for the veteran's PTSD.  Predominantly, the 
assigned GAF scores have been in the 51-60 range.  However, 
according to the DSM-IV, GAF scores ranging between 51 and 60 
are indicative of moderate symptoms (like flat affect and 
circumstantial speech, and occasional panic attacks), or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Clearly, these scores are indicative of even less 
impairment that that contemplated in the assigned 50 percent 
rating.  Such is even more true of the GAF of 70 reflected in 
the August 2008 treatment record.

For the reasons set forth above, the Board finds that the 
veteran's disability picture has, since September 2003, more 
nearly approximated the criteria for the 50 percent rather 
than the 70 percent rating.  See 38 C.F.R. § 4.7. As the 
criteria for the next higher, 70 percent, rating have not 
been met, it logically follows that the criteria for higher 
rating of 100 percent likewise are not met.

The above determinations are based upon on consideration of 
applicable provisions of VA's rating schedule.  The Board 
also finds that at no point since the effective date of the 
grant of service connection has the veteran's service-
connected PTSD been shown to reflect so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher rating on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b) (cited in the December 2005 SSOC).

In this regard, the Board notes that the disability has not 
objectively been shown to markedly interfere with employment 
(i.e., beyond that contemplated in the 50 percent rating 
assigned).  There is no showing that his PTSD has resulted in 
marked interference with employment as the veteran is 
currently employed as a deliveryman and does volunteer work 
with the church.  There also is no evidence that, at any 
point since the effective date of the grant of service 
connection, the veteran's PTSD has necessitated frequent 
periods of hospitalization, or has otherwise rendered 
inadequate the regular schedular standards.

In the absence of evidence of any of the factors outlined 
above, the criteria for invoking the procedures set forth in 
38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating of the veteran's PTSD, pursuant to 
Fenderson, and that the claim for a higher rating must be 
denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the doubt 
doctrine; however, as the preponderance of the evidence is 
against assignment of a higher rating, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

An initial rating in excess of 50 percent for PTSD is denied. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


